Exhibit 10.8

 

J. Mark Borseth

 

SEVERANCE AND NON-COMPETITION AGREEMENT
WITH RANPAK CORP.

 

This Severance and Non-Competition Agreement (this “Agreement”) is entered into
between Ranpak Corp., an Ohio corporation (the “Company”), and J. Mark Borseth
(“Executive”) as of this 26 day of May, 2015.

 

AGREEMENT:

 

SECTION 1. DEFINITIONS

 

(a) “Affiliate” means, when used with reference to a specified Person, any
Person that directly or indirectly controls or is controlled by or is under
common control with that specified Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of investments, management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Cause” means:

 

(l) Executive’s (i) fraud, (ii) embezzlement, or (iii) misappropriation of
funds, in each case involving or against the Company or any of its subsidiaries
or Affiliates,

 

(2) Executive’s (i) commission, indictment for or conviction of any crime which
involves dishonesty or a breach of trust or (ii) commission or conviction of any
felony,

 

(3) Executive’s gross negligence or willful misconduct with respect to the
Company or any of its subsidiaries or Affiliates which causes material detriment
to the Company or any of its subsidiaries or Affiliates, including, without
limitation, any violation of the United States’ Foreign Corrupt Practices Act of
1977, as amended,

 

(4) Executive commits a material violation of the Company’s Code of Conduct, or
any similar statement or policy setting forth reasonable standards for employee
conduct of which Executive had prior notice, which the Company reasonably
determines makes him no longer able or fit to fulfill his responsibilities to
the Company or any of its subsidiaries or Affiliates,

 

(5) Executive, after fair and reasonable notice from the Company, fails to
fulfill his responsibilities to the Company and its subsidiaries and Affiliates,
or

 

(6) Executive engages in any material breach of the terms of this Agreement.

 



 

 

 

Whether or not an event giving rise to “Cause” occurs will be determined by the
Company in its sole discretion.

 

(d) “Competing Business” means any business which designs, distributes,
provides, or sells in-the-box packaging systems, in-the-box packaging products,
or in-the-box packaging-related services or any other business in which the
Company or any of its subsidiaries or Affiliates is engaged as of the
Termination Date.

 

(e) “Code of Conduct” means the Code of Conduct approved by the Board on July
23, 2007, as amended.

 

(f) “Disability” means a mental or physical condition that can be expected to
result in death or that can be expected to last for a continuous period of not
less than 12 months which renders Executive unable (as determined by the Company
in good faith) to regularly perform his duties hereunder for a period of more
than six consecutive months.

 

(g) “Earned Bonus” means the bonus, determined based on the actual performance
of the Company for the full year in which Executive’s employment terminates,
that Executive would have earned for the year in which his employment terminates
had he remained employed for the entire year, prorated based on the ratio of the
number of days during such year that Executive was employed to 365.

 

(h) “Good Reason” means (1) a material and continuing failure to pay to
Executive compensation and benefits that have been earned, if any, by Executive,
(2) any downward adjustment by the Company in Executive’s base salary in excess
of 15%, (3) a material reduction in Executive’s title, position or
responsibilities or (4) relocation of the Executive to a location greater than
50 miles from Concord Township, Ohio; provided, however, that, notwithstanding
the foregoing, Executive shall not have Good Reason to resign his employment
unless (i) he provides the Company with written notice of his termination of
employment within 90 days after the initial occurrence of the act purported to
constitute Good Reason, (ii) the Company has not remedied the alleged
violation(s) on or before the date of termination specified in the notice of
termination (which, for the avoidance of doubt, shall be a date not less than 30
days following the date such notice of termination is provided), and (iii) such
resignation occurs on or prior to the second anniversary of such act.

 

(i) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, a governmental entity or any
department, agency or political subdivision thereof or any other entity or
organization.

 

(j) “Termination Date” means the effective date of termination of Executive’s
employment with the Company.

 



- 2 -

 

 

SECTION 2. TERMINATION OF EMPLOYMENT

 

(a) General. The Company shall have the right to terminate Executive’s
employment at any time with or without Cause, and Executive shall have the right
to resign at any time with or without Good Reason. Executive shall not be
required to mitigate the amount of any payment or benefit provided for in this
Agreement by seeking other employment or otherwise.

 

(b) Termination by Company without Cause or by Executive for Good Reason. If the
Company terminates Executive’s employment without Cause or Executive resigns for
Good Reason, the Company shall pay Executive his earned but unpaid base salary
in accordance with the Company’s standard payroll practices (and, in any event,
on or prior to March 15th of the calendar year following the calendar year in
which such termination of employment occurs). In addition, subject to Section
4(b) and subject to Executive’s execution and non-revocation of a waiver and
release of claims agreement in the Company’s customary form (a “Release”) in
accordance with Section 4(c), the Company shall (1) pay Executive (i) 100% of
his then-current annual base salary for the 12-month period following such
termination payable in accordance with the Company’s standard payroll practices
and subject to Section 4(c), (ii) any earned but unpaid annual bonus for any
year prior to the year of termination by the thirtieth (30th) day following the
receipt by the Board or the audit committee thereof of audited financial
statements for the applicable calendar year, and in no event later than end of
the calendar year following the calendar year in which the services relating to
such bonus were performed, and (iii) Executive’s Earned Bonus for the year of
termination by the thirtieth (30th) day following the receipt by the Board or
the audit committee thereof of audited financial statements for the applicable
calendar year, and in no event later than end of the calendar year following the
calendar year in which the services relating to such bonus were performed, each
of which obligations shall remain in effect even if Executive accepts other
employment, and (B) subject to Executive’s election to receive COBRA
continuation coverage (for himself, and/or his dependents, as applicable), make
any COBRA continuation coverage premium payments (not only for Executive, but,
if applicable, for Executive’s dependents), for the 6-month period following the
termination of Executive’s employment or, if earlier, until Executive is
eligible to be covered under another substantially equivalent medical insurance
plan by a subsequent employer.

 

(c) Termination by the Company for Cause or by Executive without Good Reason. If
the Company terminates Executive’s employment for Cause or Executive resigns
without Good Reason, the Company’s only obligation to Executive shall be to pay
Executive his earned but unpaid base salary, if any, up to the Termination Date.
The Company shall only be obligated to make such payments and provide such
benefits under any employee benefit plan, program or policy in which Executive
was a participant as are explicitly required to be paid to Executive by the
terms of any such benefit plan, program or policy following the Termination
Date.

 

(d) Termination for Disability. The Company shall have the right to terminate
Executive’s employment on or after the date Executive has a Disability, and such
a termination shall not be treated as a termination without Cause under this
Agreement. If Executive’s employment is terminated on account of a Disability,
the Company shall:

 

(1) subject to Section 4(b), pay Executive his base salary through the end of
the month in which his employment terminates as soon as practicable after his
employment terminates in accordance with the Company’s standard payroll
practices (and, in any event, on or prior to March 15th of the calendar year
following the calendar year in which such termination of employment occurs),

 

- 3 -

 

 

(2) subject to Section 4(b), pay Executive his Earned Bonus, for the year in
which such termination of employment occurs on the thirtieth (30th) day
following the receipt by the Board or the audit committee thereof of audited
financial statements for the applicable calendar year, and in no event later
than end of the calendar year following the calendar year in which the services
relating to such bonus were performed,

 

(3) subject to Section 4(b), pay Executive any earned but unpaid annual bonus
for any year prior to the year of termination on the thirtieth (30th) day
following the receipt by the Board or the audit committee thereof of audited
financial statements for the applicable calendar year, and in no event later
than end of the calendar year following the calendar year in which the services
relating to such bonus were performed,

 

(4) make such payments and provide such benefits as otherwise called for under
the terms of each employee benefit plan, program and policy in which Executive
was a participant; provided no payments made under Section 2(d)(1), Section
2(d)(2) or Section 2(d)(3), shall be taken into account in computing any
payments or benefits described in this Section 2(d)(4), and

 

(5) subject to Executive’s election to receive COBRA continuation coverage (for
himself and/or his dependents, as applicable), make any COBRA continuation
coverage premium payments (not only for Executive, but, if applicable, for
Executive’s dependents), for the 6-month period following the termination of
Executive’s employment or, if earlier, until Executive is eligible to be covered
under another substantially equivalent medical insurance plan by a subsequent
employer.

 

(e) Death. If Executive’s employment terminates as a result of his death, the
Company shall:

 

(1) pay Executive his base salary through the end of the month in which his
employment terminates as soon as practicable after his employment terminates in
accordance with the Company’s standard payroll practices (and, in any event, on
or prior to March 15th of the calendar year following the calendar year in which
such termination of employment occurs),

 

(2) pay Executive his Earned Bonus, for the year in which such termination of
employment occurs on the thirtieth (30th) day following the receipt by the Board
or the audit committee thereof of audited financial statements for the
applicable calendar year, and in no event later than end of the calendar year
following the calendar year in which the services relating to such bonus were
performed,

 

(3) pay Executive any earned but unpaid annual bonus for any year prior to the
year of termination on the thirtieth (30th) day following the receipt by the
Board or the audit committee thereof of audited financial statements for the
applicable calendar year, and in no event later than end of the calendar year
following the calendar year in which the services relating to such bonus were
performed,

 

- 4 -

 

 

(4) make such payments and provide such benefits as otherwise called for under
the terms of each employee benefit plan, program and policy in which Executive
was a participant; provided no payments made under Section 2(e)(1), Section
2(e)(2) or Section 2(e)(3) shall be taken into account in computing any payments
or benefits described in this Section 2(e)(4), and

 

(5) subject to Executive’s election to receive COBRA continuation coverage (for
himself and/or his dependents, as applicable), make any COBRA continuation
coverage premium payments for Executive’s dependents, for the 6-month period
following Executive’s death or, if earlier, until such dependents are eligible
to be covered under another substantially equivalent medical insurance plan.

 

SECTION 3. COVENANTS BY EXECUTIVE

 

(a) Ranpak Property. Executive upon the termination of Executive’s employment
for any reason or, if earlier, upon the Company’s request shall promptly return
all “Ranpak Property” which had been entrusted or made available to Executive by
the Company, where the term “Ranpak Property” means all records, files,
memoranda, reports, price lists, customer lists, drawings, plans, sketches,
keys, codes, computer hardware and software and other property of any kind or
description prepared, used or possessed by Executive during Executive’s
employment by the Company (and any duplicates of any such Property) together
with any and all information, ideas, concepts, discoveries, and inventions and
the like conceived, made, developed or acquired at any time by Executive
individually or, with others during Executive’s employment which relate to the
Company or its products or services.

 

(b) Trade Secrets. Executive agrees that Executive shall hold in a fiduciary
capacity for the benefit of the Company and its Affiliates and shall not
directly or indirectly use or disclose, any “Trade Secret” that Executive may
have acquired during the term of Executive’s employment by the Company for so
long as such information remains a Trade Secret, where the term “Trade Secret”
means information, including, but not limited to, technical or non-technical
data, a formula, a pattern, a compilation, a program, a device, a method, a
technique, a drawing, a process, financial data, financial plans, product plans,
or a list of actual or potential customers or suppliers that (1) derives
economic value, actual or potential, from not being generally known to, and not
being generally readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use and (2) is the subject of
reasonable efforts by the Company and any of its Affiliates to maintain its
secrecy. This Section 3(b) is intended to provide rights to the Company and its
Affiliates which are in addition to, not in lieu of, those rights the Company
and its Affiliates have under the common law or applicable statutes for the
protection of trade secrets.

 

- 5 -

 

 

(c) Confidential Information. Executive, while employed by the Company and
following the Termination Date, shall hold in a fiduciary capacity for the
benefit of the Company and its Affiliates, and shall not directly or indirectly
use or disclose, any “Confidential Information” that Executive may have acquired
(whether or not developed or compiled by Executive and whether or not Executive
is authorized to have access to such information) during the term of, and in the
course of, or as a result of Executive’s employment by the Company without the
prior written consent of the Company unless and except to the extent that such
disclosure is (1) made in the ordinary course of Executive’s performance of his
duties to the Company or (2) required by any subpoena or other legal process (in
which event Executive will give the Company prompt notice of such subpoena or
other legal process in order to permit the Company to seek appropriate
protective orders). For the purposes of this Agreement the term “Confidential
Information” means any secret, confidential or proprietary information possessed
by the Company or any of its Affiliates, including, without limitation, Trade
Secrets, customer lists, details of client or consultant contracts, current and
anticipated customer requirements, pricing policies, price lists, market
studies, business plans, operational methods, marketing plans or strategies,
product development techniques or flaws, computer software programs (including
object code and source code), data and documentation data, base technologies,
systems, structures and architectures, inventions and ideas, past current and
planned research and development, compilations, devices, methods, techniques,
processes, financial information and data, business acquisition plans and new
personnel acquisition plans (not otherwise included as a Trade Secret under this
Agreement) that has not become generally available to the public. The term
“Confidential Information” in this Section 3(c) may include, but not be limited
to, future business plans, licensing strategies, advertising campaigns,
information regarding customers, executives and independent contractors and the
terms and conditions of this Agreement. Notwithstanding the provisions of this
Section 3(c) to the contrary, Executive shall be permitted to furnish this
Agreement to a subsequent employer or prospective employer.

 

(d) Non-solicitation of Customers or Employees.

 

(1) Executive (i) while employed by the Company shall not, on Executive’s own
behalf or on behalf of any person, firm, partnership, association, corporation
or business organization, entity or . enterprise (other than the Company or one
of its Affiliates), solicit Competing Business from customers of the Company or
any of its Affiliates and (ii) during the period of twenty-four months following
the Termination Date shall not, on Executive’s own behalf or on behalf of any
person, firm, partnership, association, corporation or business organization,
entity or enterprise, solicit Competing Business from customers of the Company
or any of its Affiliates with whom Executive within the twenty-four month period
immediately preceding the Termination Date had or made contact with in the
course of Executive’s employment by the Company.

 

(2) Executive (i) while employed by the Company shall not, either directly or
indirectly, call on, solicit or attempt to induce any other officer, employee or
independent contractor of the Company or any of its Affiliates to terminate his
or her employment or engagement with the Company or any of its Affiliates and
shall not assist any other person or entity in such a solicitation (regardless
of whether any such officer, employee or independent contractor would commit a
breach of contract by terminating his or her employment or engagement), and (ii)
during the period of twenty-four months following the Termination Date, shall
not, either directly or indirectly, call on, solicit or attempt to induce any
other officer, employee or independent contractor of the Company or any of its
Affiliates with whom Executive had contact, knowledge of, or association in the
course of Executive’s employment with the Company, as the case may be, during
the 12-month period immediately preceding Termination Date, to terminate his or
her employment or engagement with the Company or any of its Affiliates and shall
not assist any other person or entity in such a solicitation (regardless of
whether any such officer, employee or independent contractor would commit a
breach of contract by terminating his or her employment or engagement).

 

- 6 -

 

 

(e) Non-competition Obligation. Executive, while employed by the Company and
during the period of twenty-four months following the Termination Date, will
not, for himself or on behalf of any other person, partnership, company or
corporation, directly or indirectly, acquire any financial or beneficial
interest in (except as provided in the next sentence), be employed by, or own,
manage, operate or control any entity which is primarily engaged in a Competing
Business. Notwithstanding the preceding sentence, Executive will not be
prohibited from owning less than five (5%) percent of any publicly traded
corporation, whether or not such corporation is in a Competing Business.

 

(f) Reasonable and Continuing Obligations. Executive agrees that Executive’s
obligations under this Section 3 are obligations which will continue beyond the
Termination Date and that such obligations are reasonable and necessary to
protect the Company’s legitimate business interests. The Company in addition
shall have the right to take such other action as the Company deems necessary or
appropriate to compel compliance with the provisions of this Section 3,
including but not limited to withholding or recovering any future or past
payments made to Executive under Section 2.

 

(g) Remedy for Breach. Executive agrees that the remedies at law of the Company
for any actual or threatened breach by Executive of the covenants in this
Section 3 would be inadequate and that the Company shall be entitled ’ to
specific performance of the covenants in this Section 3, including entry of an
ex parte, temporary restraining order in state or federal court, preliminary and
permanent injunctive relief against activities in violation of this Section 3,
or both, or other appropriate judicial remedy, writ or order, in addition to any
damages and legal expenses which the Company may be legally entitled to recover.
Executive acknowledges and agrees that the covenants in this Section 3 shall be
construed as agreements independent of any other provision of this Agreement or
any other agreement between the Company and Executive, and that the existence of
any claim or cause of action by Executive against the Company, whether
predicated upon this Agreement or any other agreement, shall not constitute a
defense to the enforcement by the Company of such covenants.

 

SECTION 4. SECTION 409A

 

(a) General. The parties acknowledge and agree that, to the extent applicable,
this Agreement shall be interpreted in accordance with, and the parties agree to
use their best efforts to achieve timely compliance with Section 409A of the
Code, and the Department of Treasury Regulations and other interpretive guidance
promulgated thereunder, including without limitation any such regulations or
other guidance that may be issued after the date of this Agreement
(collectively, “Section 409A”). Notwithstanding any provision of this Agreement
to the contrary, in the event that the Company determines that any compensation
or benefits payable or provided under this Agreement may be subject to Section
409A, the Company may adopt (without any obligation to do so or to indemnify
Executive for failure to do so) such limited amendments to this Agreement and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company reasonably determines are necessary or
appropriate to (1) exempt the compensation and benefits payable under this
Agreement from Section 409A and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Agreement or (2) comply
with the requirements of Section 409A. No provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from Executive or any other individual to the
Company or any of its affiliates, employees or agents.

 

- 7 -

 

 

(b) Separation from Service under 409A. Notwithstanding any provision to the
contrary in this Agreement:

 

(1) No amount shall be payable pursuant to Section 2 unless the termination of
Executive’s employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations with
respect to the Company; and

 

(2) If Executive is deemed at the time of his separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which Executive is entitled under this Agreement (after taking into account all
exclusions applicable to such termination benefits under Section 409A) is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the six-month period measured from the date of Executive’s “separation from
service” with the Company (as such term is defined in the Department of Treasury
Regulations issued under Section’ 409A) or (ii) the date of Executive’s death.
Upon the earlier of such dates, all payments deferred pursuant to this Section
4(b)(2) shall be paid in a lump sum to Executive, and any remaining payments due
under the Agreement shall be paid as otherwise provided herein; and

 

(3) The determination of whether Executive is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall be made by the Company in accordance with the
terms of Section 409A and applicable guidance thereunder (including without
limitation Section 1.409A-1(i) of the Department of Treasury Regulations and any
successor provision thereto); and

 

(4) For purposes of Section 409A, Executive’s right to receive installment
payments pursuant to Section 2(b) shall be treated as a right to receive a
series of separate and distinct payments; and

 

(5) The amount of any in-kind benefits provided in one year shall not affect the
amount of any in-kind benefits provided in any other year.

 

- 8 -

 

 

(c) Release. Notwithstanding anything to’ the contrary in this Agreement, to the
extent that any payments of “nonqualified deferred compensation” (within the
meaning of Section 409A) due under this Agreement as a result of Executive’s
termination of employment are subject to Executive’s execution and delivery of a
Release, (i) the Company shall deliver the Release to Executive within seven (7)
days following the Termination Date and (ii) if Executive fails to execute the
Release on or prior to the Release Expiration Date (as defined below) or timely
revokes his acceptance of the Release thereafter, Executive shall not be
entitled to any payments or benefits otherwise conditioned on the Release. For
purposes of this Section 4(c). “Release Expiration Date” shall mean the date
that is twenty-one (21) days following the date upon which the Company timely
delivers the Release to Executive, or, in the event that Executive’s termination
of employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967, as amended), the date that is forty-five (45) days
following such delivery date. To the extent that any payments of nonqualified
deferred compensation (within the meaning of Section 409A) due under this
Agreement as a result of Executive’s termination of employment are delayed
pursuant to this Section 4(c). such amounts shall be paid in a lump sum on the
first payroll date to occur on or after the 60th day following the date of
Executive’s termination of employment, provided that Executive executes and does
not revoke the Release prior to such 60th day (and any applicable revocation
period has expired).

 

SECTION 5. MISCELLANEOUS

 

(a) Notices. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to the Company shall be sent
to:

 

RANPAK CORP.

P.O. Box 8004

7990 Auburn Road

Concord Township, OH 44077

 

Notices and communications to Executive shall be sent to:

 

J. Mark Borseth

310 Southfield Rd. #2

Birmingham, MI 48009

 

or such address as may be reflected on the current books and records of the
Company.

 

(b) No Waiver. No failure by either the Company or Executive at any time to give
notice of any breach by the other of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement.

 

(c) Ohio Law. This Agreement shall be governed by Ohio law without reference to
the choice of law principles thereof or any other jurisdiction. Any litigation
that may be brought by either the Company or Executive involving the enforcement
of this Agreement or any rights, duties, or obligations under this Agreement,
shall be brought exclusively in an Ohio state court or United States District
Court located in the Northern District in the State of Ohio.

 

(d) Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor in interest to the Company or any segment of such
business. The Company may assign this Agreement to any Affiliate or successor,
and no such assignment shall be treated as a termination of Executive’s
employment. Executive’s rights and obligations under this Agreement are personal
and shall not be assigned or transferred.

 

- 9 -

 

 

(e) Other Agreements. This Agreement replaces and merges any and all previous
agreements and understandings regarding all the terms and conditions of
Executive’s employment relationship with the Company, and this Agreement
constitutes the entire agreement between the Company and Executive with respect
to such terms and conditions.

 

(f) Amendment. No amendment to this Agreement shall be effective unless it is in
writing and signed by the Company and by Executive.

 

(g) Invalidity. If any part of this Agreement is held by a court of competent
jurisdiction to be invalid or otherwise unenforceable, the remaining part shall
be unaffected and shall continue in full force and effect, and the invalid or
otherwise unenforceable part shall be deemed not to be part of this Agreement.

 

(h) Litigation. In the event that either party to this Agreement institutes
litigation against the other party to enforce his or its respective rights under
this Agreement, each party shall pay its own costs and expenses incurred in
connection with such litigation.

 

(i) Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement, any federal, state, local or foreign withholding
or other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

 

[The remainder of this page intentionally left blank]

 

- 10 -

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Severance and
Non-Competition Agreement in multiple originals effective as of the date first
above written.

 

RANPAK CORP.   EXECUTIVE         By /s/ James J. Cornett   /s/ J. Mark Borseth
Name: James J. Cornett   J. Mark Borseth Title: Vice President    

 

Signature Page to Borseth Severance and Non-Compete Agreement

 

 

 

- 11 -



 

 

 

 

 

